Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of New York State Office of Mental Health, dated March 15, 1988, which, after a hearing pursuant to Mental Hygiene Law § 41.34, found that the establishment of a community residential facility at a contested location would be appropriate.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with one bill of costs to the respondents appearing separately and filing separate briefs.
Notwithstanding the petitioner’s contention to the contrary, it was proper for the Commissioner to rely on hearsay evidence to substantiate his findings (see, Matter of Lumsden v New York City Fire Dept., 134 AD2d 595). We further find that the Commissioner used the proper standard of review when he determined that the alternative sites selected by the municipality were not superior to the sponsoring agency’s proposed site (see, Matter of Town of Brookhaven v Katz, 143 AD2d 1023; Town of Ramapo v Webb, 137 AD2d 518). Additionally, we note that the record contains substantial evidence to support the Commissioner’s determination that the alternative sites were not superior to the proposed site (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176).
We have examined the petitioner’s remaining contentions and find them to be without merit. Thompson, J. P., Lawrence, Kunzeman and Harwood, JJ., concur.